OFFICE   OF THE ATTORNEY    GENERAL    OF TEXAS
                             AUSTIN




Eonorable H. L. Baukai(ght
Acting COUnty AttOlXUy
Travi8 County
hl8tin,    Pm8

Dour Sir;'
                                                               8 a0


                                                               kl.       .

              You rwpuurt 6n                     dsp4rtz64at on th4
r&&t      or th8 Comai8slon4r                   Vi8 county,    TOxa8,
to approptiato   +dOO.OQ   for                  f wrehaol~ng   readlng
roan sgulpasnt   t                                 tormurtsr CO-8
O? the blstioaal                                   , nOW8tat%QI#Bd
in Browa*00d, T4                                    that 8Wh 8’3ti)-
Ip8ELttf &XAMha8                                mp Es bry upoti tha
retUrn ot 8siOh

                                      Z'P8d U&WA tbb,Doadb8tQ5er8@
                                       &8t3@ of tlhs %ml88b Civil


                                 8' court and th8 COua811
                                 itY  Or t%VFItI5 this
                                 38d fc th4:r df8f?i'OthUt,
                               oi8fdt  IIlIp,not otherrise
                        0 pIJT.thS Q404884lT 4q4li848 Of
                        iV4 Whit8 bi th8 ~tiQKi81 (kurb



        (@oo.~f   D&&W8     p8r BlO&lthfor 8Wb %T3bfi888
        from any on4 awb Ceurt, C~tmcil or C0ma&88~on
       'fer any 0114orgarritatlon~   . . .*
our opinion t&t   t&r uao of saob laobpiafj4 aadtert~ * 14&8-
14tiV4 fAttItttfOAthat 8U4h mOtt8y i8 to be U0.d tOr 4dU&li8-
tratfre  0r4rh66a and not fox t&8 purpose8   her4 8ou#tt.
          It i8 our o~in:o&l   th4t   your   QU88tiOtt      nrU6t   be   aO8-
asrsd in tiao as~stlv8.
                                             -fOUP8   V44     tti)r